 DIl('ISIONS OF NATIONAL I.ABOR RELATIONS BOARDGolden Bear Motors, Inc., d/b/a Golden Bear Fordand Automobile Salesmen's Union Local 1095,United Food and Commercial Workers Interna-tional Union, AFL-CIO'Weatherford Motors, Inc. and Automobile Salesmen'sUnion Local 1095, United Food and CommercialWorkers International Union, AFL-CIOGil Ashcom Toyota and Automobile Salesmen's UnionLocal 1095, United Food and Commercial WorkersInternational Union, AFL-CIOBerkeley Lincoln-Mercury, Inc. and AutomobileSalesmen's Union Local 1095, United Food andCommercial Workers International Union, AFL-CIOWeatherford Motors, Inc. and East Bay AutomotiveCouncil. Cases 32-CA-264 (formerly 20-CA13123), 32 CA-299 (formerly 20-CA-13204). 32-CA-301 (formerly 20-CA-13210), 32-CA-302(formerly 20 CA-13211). and 32 CA 366 (for-merly 20 CA 13354)September 25, 1979DECISION AND ORDEROn April 17, 1978, Administrative Law Judge Earl-dean V. S. Robbins issued the attached Decision inthis proceeding. Thereafter, Respondents GoldenBear Ford, Gil Ashcom Toyota, and Berkeley Lin-coln-Mercury, Inc., filed exceptions and a supportingbrief, Respondent Weatherford Motors. Inc., filed ex-ceptions and a supporting brief; and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.2' The name of the (Charging Party, formerly Automobile Salesmen's Unionl ocal 1095, Retail Clerks International Association. AFL-CIO. is amendedto reflect the change resulting from the merging of Retail Clerks Interna-tional Union and Amalgamated Meatcutters and Butcher Workmen ofNorth America on June 7. 1979.'The General Counsel contended and the Administrative Law Judgefound that Respondent Employers violated Sec. 8(a(5) of the Act by theiruntimely withdrawal from the multiemployer unit and by repudiating thecollective-bargaining agreement negotiated between the employers in theunit and the East Bay Automotive Council. Respondents excepted to thisfinding. claiming that an impasse dunng negotiations justified their with-drawals. The Administrative Law Judge declined to resolve the question ofwhether there was such an impasse for, even assuming that an impasse ex-isted, she noted that under established Board law impasse does not constitutean unusual circumstance sufficient to justify withdrawal. We agree with theAdministrative Law Judge, particularly noting that, following the issuance ofORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended. the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondents, Golden Bear Motors. Inc.,d/b/a Golden Bear Ford: Weatherford Motors, Inc.;Gil Ashcom Toyota; and Berkeley Lincoln-Mercury.Inc., Berkeley, California, their officers, agents. suc-cessors, and assigns, shall take the action set forth inthe said recommended Order, except that the at-tached notices are substituted for those of the Admin-istrative Law Judge.'her Decision, the Board issued its Supplemental Decision in Charles D. Bo-nanno Linen Service, Inc.. 243 NLRB No. 1093 (1979), wherein we reempha-sized and fully explained why a bargaining impasse does not justify an em-ployer's unilateral withdrawal from the multiemployer unit.In this proceeding it was further contended that the withdrawals of threeof the four Respondents were additionally improper because they withdrewfrom group bargaining only as it related to part of the unit. Three Respon-dents withdrew as to the salesmen but continued to bargain on a multiem-ployer basis with regard to the craft employees. A resolution of this conten-tion requires a determination of whether all employees represented in thegroup bargaining were part of one overall unit or whether, as contended bythe three Respondents. the group bargaining consisted of two separate unitslone unit of craft employees and one unit of salesmen) and that they totally,and thus lawfull), withdrew as to one of these units. While the Administra-tive Law Judge found that all the employees comprised a single unit. shemade no express finding of whether the withdrawals were partial and there-fore were additionally improper. In view of our above finding. we find itunnecessary to determine whether these withdrawals were partial or total infinding them to have been untimely.iThe Administrative Law Judge inadvertentl) failed to conform her no-tices with her recommended Order. We shall modify her notices accordingly.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELA[IONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act and has ordered us to post thisnotice, and we intend to carry out the Order of theBoard.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them inSection 7 of the Act.WE WILL recognize and bargain with the EastBay Automotive Council and its affiliates as theexclusive bargaining representative of our em-ployees in the following appropriate unit:All employees engaged in the sales, mainte-nance, painting, washing and lubricating ofnew and used automobiles and trucks em-245 NLRB No. 30 GOLDEN BEAR FORDployed by the employer-members of East BayMotor Car Dealers, Inc.. excluding office cleri-cal employees, supervisors and guards as de-fined in the Act.WE WILL forthwith sign, or otherwise ac-knowledge that we are bound by, the 1977-80master agreement between the East Bay Auto-motive Council and the East Bay Motor CarDealers, Inc.WE WILL comply with the terms and condi-tions of said agreement both retroactively andfor the balance of its terms.GOLDEN BEAR MOTORS, INC., D/B/AGOLDEN BEAR FORDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act, and has ordered us to post thisnotice and we intend to carry out the Order of theBoard.WE WILL NOT in any like or related mannerinterefer with, restrain, or coerce our employeesin the exercise of their rights guaranteed in Sec-tion 7 of the Act.WE WILL recognize and bargain with the EastBay Automotive Council and its affiliates as theexclusive bargaining representative of our em-ployees in the following appropriate unit:All employees engaged in the sales, mainte-nance, painting, washing and lubricating ofnew and used automobiles and trucks em-ployed by the employer-members of East BayMotor Car Dealers, Inc., excluding office cleri-cal employees, supervisors and guards as de-fined in the Act.WE WILL forthwith sign, or otherwise ac-knowledge that we are bound by, the 1977-80Master Agreement between the East Bay Auto-motive Council and the East Bay Motor CarDealers, Inc.WE WILL comply with the terms and condi-tions of said agreement both retroactively andfor the balance of its terms.WEATHERFORD MOTORS. INC.APPENDIXNOTICE To EPI.OYLESPOSTED BY ORI)ER OF TlHENATIONAL LABOR REI.AIO()NS B)ARI)An Agency of the United States GovernmentAfter a hearing at which all sides had the opportunitNto present their evidence. the National abor Rela-tions Board has found that we violated the NationalLabor Relations Act and has ordered us to post thisnotice, and we intend to carry out the Order of theBoard.WE WVI.L NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them inSection 7 of the Act.WE WILL recognize and bargain with the EastBay Automotive Council and its affiliates as theexclusive bargaining representative of our em-ployees in the following appropriate unit:All employees engaged in the sales, mainte-nance, painting, washing and lubricating ofnew and used automobiles and trucks em-ployed by the employer-members of East Ba'Motor Car Dealers. Inc.. excluding office cleri-cal employees, supervisors and guards as de-fined in the Act.WE WILL forthwith sign, or otherwise ac-knowledge that we are bound by, the 197780()master agreement between the East BaN Auto-motive Council and the East BaN Motor CarDealers. Inc.WE W' Il. comply with the terms and condi-tions of said agreement both retroactively andfor the balance of its terms.GtI. ASHCOM TOYOTAAPPENDIXNOTICE To EMPLOYFiESPOSTED BY ORDER OF tiltlNATIONAL LABOR RELAII()NS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunitNto present their evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act and has ordered us to post thisnotice, and we intend to carry out the Order of theBoard.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our emplo\eesin the exercise of the rights guaranteed them inSection 7 of the Act.301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE witl. recognize and bargain with the EastBay Automotive Council and its affiliates as theexclusive bargaining representative of our em-ployees in the following appropriate unit:All employees engaged in the sales, mainte-nance, paintings, washing and lubricating ofnew and used automobiles and trucks em-ployed by the employer-members of East BayMotor Car Dealers. Inc., excluding office cleri-cal employees, supervisors and guards as de-fined in the Act.Wtiwil.l forthwith sign, or otherwise ac-knowledge that we are bound by, the 1977 80master agreement between the East Bay Auto-motive Council and the East Bay Motor CarDealers. Inc.WE WILl, comply with the terms and condi-tions of said agreement both retroactively andfor the balance of its terms.BERKELEY LIN(COLN-MER(CURY, INC.DECISIONSTArTEMENT OF TrH CASEEARI.IDEAN V. S. ROBBINS, Administrative Law Judge:This case was heard before me in Oakland, California, onDecember 20 22. 1977. The charge in Case 32 CA-299 wasfiled by Automobile Salesmen's Union Local 1095, RetailClerks International Association, AFL CIO (the Sales-men's Union) on August 1, 1977, and a copy thereof wasserved on Respondent Weatherford Motors, Inc. (Weather-ford) on August 4, 1977. A first amended charge thereinwas filed by the Seamen's Union on August 11. 1977, andserved on Weatherford on August 13, 1977; and a secondamended charge was filed by the Seamen's Union andserved on Weatherford on August 30, 1977. The charge inCase 32-CA 366 was filed by Teamsters Automotive Em-ployees Union Local 78, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, a constituent member of East Bay AutomotiveCouncil (the Teamsters) on September 2, 1977. and a copy'was served on Weatherford on September 3. 1977. A firstamended charge therein was filed by East Bay AutomotiveCouncil (the council) and served on Weatherford on Octo-ber 11, 1977.The charge in Case 32-CA-264 was filed by the Sales-men's Union on July 13, 1977, and a copy thereof wasserved on Golden Bear Motors. Inc., d/b/a Golden BearFord on July 15, 1977. The charge in Case 32-CA-301 wasfiled by the Salesmen's Union on August 1, 1977. andserved on Gil Ashcom Toyota (Ashcom) on August 4, 1977.A first amended charge was filed therein on August II,1977, and served on Ashcom on August 13, 1977, and asecond amended charge was filed by the Salesmen's Unionand served on Ashcom on August 30, 1977. The charge inCase 32-CA-302 was filed by the Salesmen's Union on Au-gust 1, 1977, and served on Berkeley Lincoln-Mercury. Inc.(Berkeley) on August 4. 1977. A first amended chargetherein was filed by the Salesmen's Union on August 11.1977, and a copy thereof was served on Berkeley on August13. 1977: and a second amended charge was filed by theSalesmen's Union and served on Berkeley on August 30.1977.An order consolidating Cases 32 CA 264. 32-CA-299.32 CA 301. and 32 CA 302 issued on September 29. 1977.An order consolidating cases and a consolidated complaintin Cases 32 CA 299 and 32-CA 366 issued on October 31.1977: and a consolidated amended complaint in Cases 32CA 264. 32 CA 301, and 32-CA-302 issued on NovemberI 1. 1977, alleging that Weatherford. Golden Bear. Ashcom.and Berkeley. herein collectively called Respondents, vio-lated Section 8(a)(I) and (5) of the Act. An order consoli-dating the above cases issued on November 11, 1977. Post-hearing briefk were filed by the General Counsel and byRespondents.The basic issue herein is whether, at the time of Respon-dents' attempted withdrawals from the multiemployer bar-gaining unit, there existed "unusual circumstances" of a na-ture tojustif\ such withdrawals after the commencement ofnegotiations.Upon the entire record, including my observation of thewitnesses and after due consideration of the briefs filed bythe parties. I make the following:FINDINS(; () FA( I1. JRISI)i('riONEach of Respondents is a California corporation with aprincipal place of business in Berkeley, California, where itis engaged in the sale and servicing of new and used auto-mobiles.East Bay Motor Car Dealers. Inc., herein called the asso-ciation, is an incorporated association of employers with itsprincipal place of business in San Leandro. California.which admits to membership firms engaged in the servicingand sale of motor vehicles and which exists in part for thepurpose of negotiating, executing, and administering mul-tiemployer collective-bargaining agreements on behalf of itsemployer-members with the collective-bargaining represen-tatives of their employees. At all times material herein, eachof Respondents has been a member of the association.During the past calendar year each of the Respondents,in the course and conduct of' its business operations. re-ceived gross revenues in excess of $500,000 and purchasedand received goods, materials, and supplies valued in excessof $50,000 which originated outside the State of California.During the past calendar year, the employer-members ofthe association, in the course and conduct of their businessoperations. received gross revenues in excess of $500,000and purchased and received goods, materials, and suppliesvalued in excess of $50,000 which originated from outsidethe State of California.Upon the pleadings and the evidence, I find that the asso-ciation and its employer-members, including Respondents,is now, and has been at all times material herein, an em-ployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.302 GOLDEN BEAR FORDII. LABOR ORGANIZATIONSThe consolidated complaints allege, and Respondents ad-mit, that the Salesmen's Union is now, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.Upon the pleadings and the evidence. I find that thecouncil is an association of four labor organizations. includ-ing the Salesmen's Union, which exists in part for the pur-pose of negotiating, executing, and administering a collec-tive-bargaining agreement with the association, and is alabor organization within the meaning of Section 2(5) of theAct.ti. THE AIt.EF(;ED UNFAIR LABOR PRA('TI([-SA. FactsThe council and the association have been parties to suc-cessive collective-bargaining agreements since 1948. Origi-nally the council was comprised of three labor organiza-tions-East Bay Automotive Machinists Lodge 1546.affiliated with the Machinists Automotive Trades DistrictLodge 190 of northern California, herein called the Ma-chinists; Auto, Marine and Specialty Painters' Union. Lo-cal 1176, herein called the Painters: and Teamsters Auto-motive Employees Union, Local 78, herein called theTeamsters. The Salesmen's Union was affiliated or cooper-ated in some respects with the council but did not become amember until 1972. Since April 18. 1972, the council hasbeen the collective-bargaining agent for the Salesmen'sUnion, and the Salesmen's Union participated in and wasbound by the negotiations between the council and the as-sociation in 1974 and 1977.In 1974 the council and the association entered into acollective-bargaining agreement effective by its terms fromJune 1, 1974, to May 31, 1977, herein called the 1974 agree-ment. The agreement was in two parts-part 1. a masteragreement, which set forth the working conditions of theMachinists, the Painters, and the Teamsters: and part II.captioned "Working Agreement," which sets forth theterms and conditions of employment of the salesmen. The1974 agreement specifically provides that the employer rec-ognize the council and all its affiliated unions as the collec-tive-bargaining representative of its employees who per-form certain work described therein. Part I specificallyprovides that part II is incorporated therein.Golden Bear, Ashcom, and Berkeley were members ofthe association and bound by the 1974 negotiations whichculminated in the 1974 agreement. Initially, Weatherfordwas not covered by part II of the 1974 agreement.' There-after, Weatherford entered into the following agreement:THIS AGREEMENT, made and entered into theday and date hereinafter set forth between WEATH-ERFORD MOTORS. INC., the Employer and AU-TOMOBILE SALESMEN'S UNION LOCAL NO.1095, EAST BAY AUTOMOTIVE COUNCIL, theUnion.Weatherford's 1972 application for union membership shows that i hadno employees covered under part II of the agreement.That as of January 1. 1976, all salesmen employedby the Employer are represented by the Union, andthat said Automobile Salesmen's Union. Local No.1095 shall be the sole bargaining agent for said sales-men.That all conditions including remuneration. hours.holidays, vacations, health and welfare benefits. pen-sion contributions, demonstrator plans and an and allother agreements contained in the Working Agreementin effect between Automobile Salesmen's Union, LocalNo. 1095. East Bay Automotive C(ouncil and the EastBay Motor Car Dealers Association shall be in fullforce and effect and shall apply to any and all salesmenemployed by Weatherford Motors. Inc. now or duringthe terms of this Agreement.The term of this Agreement shall be from January 1,1976 to May 31, 1977, and any and all arrangements toopen or extend this contract shall apply as outlined insaid Agreement between Automobile Salesmen'sUnion, Local No. 1095 and the East Ba, Motor ('arDealers Association./s/ Greg WeatherfordGreg WeatherfordFeWeatherford Motors. Inc.is/ Fernand D. Silvaernand D. Silva. PresidentAutomobile Salesmen's U'nionl.ocal No. 1095East Bay Automotive ('ouncilPursuant to the provisions of the 1974 agreement, thecouncil and its affiliates gave the association notice of re-opening bh letter dated March 20. 1977., the hody of whichreads:Pursuant to Article XXIII of the Master Agreementtitled "Effective and Anniversary Date". this commu-nication is our official notice of opening of the collec-tive bargaining agreement between the East Bay Auto-motive Council and its affiliated Local Unions and theEastbay Motor Car Dealers. Inc. for the purpose ofnegotiating amendments thereto.In the event that the parties do not reach agreement onproposed changes on or before June 1. 1977. ou arehereby further notified that conferences on the aft;ore-mentioned proposed changes shall immediately be ter-minated and that the East Bay Automotive Counciland its affiliated Local Unions reserve the right to takeeconomic action.Will you please advise when and where we may meetfor the purpose stated herein at your earliest opportu-nity.By letter dated March 30. the council requested that theassociation furnish it with copies of all powers of attorneyI All dates herein are In 1977. unless other. Ise ndicated303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe association holds with each individual firm that it repre-sents as of April 1.Negotiations for a new agreement began on April 6, andsubsequent negotiation sessions were held on May 3, 4, 5,11, 18, 25, and June 6, 7, 9, 10, 14, 22, and 28. It is unclearwhether a negotiation session was actually held on June 25.That is the date of the association proposal which reflectedagreements reached on June 22. Both Edward Dohnt, pres-ident of the association, and C. L. McMonagle, chairman of'the council, testified that they did not attend a June 25meeting. On May 26, prior to the May 31 contract anniver-sary date, a proposal was submitted for ratification to themembers of the council affiliates and was rejected. There-after, mediation was sought. Although it is not completelyclear from the record, it appears that a federal mediatorparticipated in the June 6 session at which concessions weremade, including a compromise on the apprenticeship train-ing. The old contract had a 6-month period. The associ-ation proposed 36 months. They agreed on 18 months. Con-cessions were also made at the May 26 meeting, includingagreement on new car, used car, and leasing commissionrates.By letter dated April 12, the association provided thecouncil with a list of its members as of April I and notifiedthe council that Pat Patterson Cadillac had withdrawn fromthe multiemployer bargaining unit. Respondents were listedon this membership roster. It is undisputed that several em-ployer-members of the association-Albany Ford, EnglishMotors of Berkeley, H. W. McKevitt Company, San Lean-dro Chrysler, Nohrs Import, Pat Patterson Cadillac, GoodLeasing, and Pat Patterson Leasing Company are not cov-ered by part II of the contract. Some of them have no sales-men employees, and none of them have ever been part ofthe multiemployer bargaining association as to salesmenemployees.'By letter dated June 7, Golden Bear notified the associ-ation that effective immediately it was withdrawing itspower of attorney to the association to represent it in deal-ings with the Salesmen's Union. By letter dated June 8, theassociation notified Golden Bear that the revocation of itspower of attorney was ineffective as it was not timely givenunder the reopening provision of the 1974 agreement.By letter dated June 8, Golden Bear notified the Sales-men's Union:You are advised herewith that Golden Bear Motors,Inc. revoked its power of attorney to the Eastbay Mo-tor Car Dealers, Inc. as to its authority to negotiatewith the Union. Golden Bear Motors Inc. remains amember of the Eastbay Motor Car Dealers, Inc. for allother purposes.Please contact Ralph B. Hoyt of Hoyt & Goforth, 40514th Street, Oakland, California 94612, telephone 893-0990, who will represent Golden Bear Motors, Inc. incontract negotiations with your Union concerning thehours, wages and working conditions of salesmen em-ployed by Golden Bear Motors, Inc.It is not clear from the record whether Pat Patterson Cadillac had everbeen part of the multiemployer unit as to salesmen. It did timely withdrawfrom the unit, and the Salesmen's Union has a contract with it in a single-employer bargaining unit.By letter dated June 13, the Salesmen's Union notifiedGolden Bear that its attempted withdrawal was untimely.On June 21, according to the minutes of an associationmembership meeting held on that date, Dohnt informed themembership that there had been limited discussions on thesalesmen's part of that contract, and as to the shop employ-ees portion, the council was trying to secure terms compara-ble to the San Francisco agreement. In Dohnt's opinion,they had two choices--"to take the San Francisco proposalwith some modifications" or to "present a final proposal, sittight and accept a strike if we have to." He further statedthat a strike was inevitable if they offered less than a 55-cent-an-hour increase. The membership voted on three op-tions-propose the 55 cents an hour and "hold tight." agreeto the San Francisco proposal, or offer less than 55 cents anhour. It was unanimously decided to submit a 55-cent pro-posal with further negotiations on the salesmen's part of thecontract.The association submitted a written proposal on June 22.Various changes were negotiated on that date which arereflected in the association proposal dated June 25 which,on June 29, the Council submitted to the membership of itsaffiliates for ratification with a recommendation to reject.'The association's proposal was rejected by the membership,and a previous strike vote was reaffirmed.' On June 29 thecouncil and its member-affiliates went on strike against theemployer-members of the association. Some unit employ-ees, including some Weatherford employees, did not honorthe picket line.On June 29 Golden Bear sent a letter to the Salesmen'sUnion reiterating its revocation of power of attorney to theassociation and further stating that since the revocation oc-curred prior to the strike, Golden Bear was not part of thenegotiations which resulted in the strike, and therefore itwould be inappropriate for the Salesmen's Union to picketGolden Bear since Golden Bear was prepared to negotiatea new contract.After the strike commenced, no negotiation session washeld until July 12.5Arrangements for this session weremade a few days prior thereto, probably on or after July 9.On that date representatives from the Council met withDohnt, at which time it became apparent that some posi-tions were flexible, and the participants agreed to conveythis indication of flexibility to their respective negotiatingcommittees.By letter dated July 5 addressed to the association, thecouncil, and its four affiliate-members. Weatherford gavenotice that effective immediately it was withdrawing fromthe multiemployer unit and revoking its power of attorneyto the association to act as its collective-bargaining agentand was willing to bargain only in a single employer unit.4 According to the undenied testimony of McMonagle. the association re-quested that the contract be submitted to the council affiliates' membershipand took the position that. if not approved. the association would not agreeto retroactivity.I Following the initial strike vote, the member affiliates have to secure astnrike sanction from their respective International unions and then take astrike reaffirmation vote before a strike can actually commence.I Fred Silva. president of the Salesmen's Union. McMonagle, and Dohntmet informally on July 8 or 9. at which time they explored their relativepositions as to problem areas.304 GOLDEN BEAR FORDAshcom and Berkeley sent separate letters to the Sales-men's Union dated July 8 which, in pertinent part, wereidentical to the one set forth above which was sent byGolden Bear. On that same date Ashcom and Berkeley sentindividual letters to the association revoking their powers ofattorney to the association to represent them in dealingswith the Salesmen's Union.By letter dated July 15, the association acknowledgedWeatherford's revocation of power of attorney and notifiedWeatherford that certain requirements of the associationbylaws must be met to effect resignation from the associ-ation. By separate letters dated July 18. the association no-tified Golden Bear,' Berkeley, and Ashcom that their revo-cation of powers of attorney to represent them in dealingswith the Salesmen's Union was approved by the associ-ation's board of directors at a meeting held on July 18.Article X of the association's bylaws, as amended onJanuary 27, 1972, provides:Section 1. Every person. upon joining the Associ-ation, automatically gives, by virtue of accepting suchmembership, specific powers of attorney to the Associ-ation to act for the member in all matters having to dowith Labor relations; particularly in dealings with Au-tomobile Salesmen's Union ocal 1095 and/or EastBay Automotive Machinists Lodge No. 1546. Auto.Marine and Specialty Union Local 1176, and Team-sters Automotive Employees Union Local 78. the lastthree of which are collectively called East Bay Auto-motive Council: and every member upon joining theAssociation contracts and agrees with the Association,and with each of the other members thereof. not tobargain collectively with any of the above-named La-bor Organizations other than by and through the Asso-ciation, acting pursuant to the specific powers of attor-ney herein given and made, during such period of timethat said specific powers of attorney remain in fullforce and effect and unrevoked.Section 2. The specific powers of attorney. and eachof them, given and made pursuant to the foregoingsection and the obligation of any member to bargaincollectively by and through the Association, with theLabor Organizations mentioned in the foregoing sec-tion, or any of them, may be revoked and terminatedat any time by giving notice in writing to the Presidentor Secretary of the Association stating the intention ofsuch member to revoke the specific and or all powersof attorney and terminate the member's obligation tobargain collectively through the Association as to theparticular Labor Organization for which said specificpower is revoked. Said revocation to be effective imme-diately upon presentation to the President or Secretaryunless otherwise set forth in said written notice.The association's applications for membership provide,inter alia.I/We hereby accept and agree to all of the provi-sions of the By-Laws of the Eastbay Motor Car Deal-The association's attorney had advised hat the association's earlier re-sponse to the attempted revocation was incorrect.ers. Inc.. as adopted April 22, 1942 and amended teb-ruary 21. 1946 and January II. 1949.:I/ We have been furnished with a cops of these B\-Laws as amended. and have noted provisions thereof,During the strike, negotiation sessions were held on JulI12, 14, and 19. A Federal mediator participated in thesesessions. Fred Silva, president of the Salesmen's Union. tes-tified without contradiction that there was no modificationof positions during the Jul'12 meeting. At the beginning ofthe July 14 meeting, the association remained adamant iasto its previous position. However, during the course of themeeting the association modified its position as to the com-mission on gross profit up from 30 percent to 35 percent.They upped their proposal ofS 100 minimum commission to$125. They withdrew their proposal for changes in the pro-visions covering demonstrators and house deals. and agreedto a pension contribution equivalent to that enjoed bhshop employees. Further concessions and modificationswere made on July 19.On July 20 the association's proposals were submitted tothe membership of the council affiliates and were ratified.By separate mailgrams dated Jul, 2 1, the Salesmen's Unionnotified Ashcom. Golden Bear, and Berkeley that it consid-ered each of them bound to the new agreement since the)were members of the association as of the commencementof negotiations. On August 17 the Council declinedWeatherford's request to bargain in a single employer unitand informed Weatherford that the position of the councilis that Weatherford is bound b the new agreement.By letter dated August 25, Weatherford notified the asso-ciation that it wished to enjoy all association benefits, ex-cept collective bargaining, and enclosed its association duesfor the third quarter. By letter dated August 30. the associ-ation notified Weatherford that. pursuant to its August 25letter. the association considers it an active member andagrees that its power to bargain on behalf of Weatherford isrevokedThe council at no time agreed to. or acquiesced in, theattempted withdrawals of Respondents from the multiem-ployer bargaining unit. Golden Bear. Ashcom, and Berke-ley are abiding by that portion of the new contract whichpertains to shop employees.B. Position of the PartiesI. ImpasseRespondents contend that their withdrawals from themultiemployer bargaining unit were timely, that they with-drew during a bargaining impasse, and that an impasseshould constitute such an "unusual circumstance" as wouldpermit withdrawal subsequent to the commencement ofbargaining. Weatherford contends that an impasse wasreached on June 22. In support thereof Weatherford arguesthat the key element of the association's proposal on June22 was the 55-cent-an-hour wage increase which the councilrefused to accept, insisting on a $2.20 increase over the 3-year term of a new contract. At the conclusion of the JuneA These applications are currently used. een though the bslaws wereamended in 197230 I)ECISIONS )1: NATIONAL ILABOR RLA TIONS BOARD22 session, for the first time during negotiations. no furtherbargaining session was scheduled. The association's princi-pal negotiator said 55 cents was as far as the associationwould go. At a meeting on June 21 the employer-membersof the association agreed to offer 55 cents and accept astrike if necessary. The council negotiators stated theywould recommend against ratification. Between the June 22bargaining session and the June 29 union meeting. no seri-ous attempt was made to resolve differences. The associ-ation spurned such an attempt by the Salesmen's Union onJune 28. On June 29 the membership of the council affili-ates rejected the association's proposal and voted to strikeimmediately. This was the first strike during the history ofmultiemployer bargaining. At the July 12 bargaining ses-sion, there was no change in the position of the parties andit was not until the July 14 negotiation session that theimpasse was broken. Under these circumstances. Weather-ford contends a genuine impasse existed as of July 5. whenit withdrew from the multiemployer bargaining unit.Charles D. Bonanno Linen Service, Inc.. 229 NLRB 629(1977): Acme Wire orks, Inc., 229 NLRB 333 (1977):Times Herald Printing Company, 221 NLRB 225, 229(1975); Bill Cook Buick, Inc., 224 NLRB 1094, 1096 (1976):Hi-Way Billboards, 206 NLRB 22 (1973); affd. in relevantpart 500 F.2d 181 (5th Cir.. 1974).Respondents Golden Bear. Ashcom, and Toyota makethe same argument as to the existence of an impasse. exceptthey contend that an impasse occurred on June 29 when themembers of the council affiliates rejected the association'sfinal offer and proceeded to strike the employer-members ofthe association, and that the impasse was not broken untilJuly 15.' They further argue that an impasse was reachedon May 26 when an employer proposal was rejected by themembership of the council affiliates and the parties agreedto use the services of a federal mediator; and that the im-passe continued through the next negotiation session onJune 6, since there were either no concessions or no majoreconomic concessions on that day.'0Respondents argue that the Board's current position, thatan impasse does not constitute an unusual circumstance,fails to take into account the realities of the bargaining pro-cess and further gives unions an unfair advantage, sinceunions are permitted to negotiate separate interim contractswith employer-members of the association. Respondentstherefore urge that the reasoning of various courts of ap-peals be followed and an impasse be considered as consti-tuting an "unusual circumstance" which would justify awithdrawal from a multiemployer bargaining unit.N.L.R.B. v. Associated Shower Door. Inc.. et al., 512 F.2d230 (9th Cir. 1975); N.L.R.B. v. Beck Engraving Co., Inc.,522 F.2d 475 (3d Cir. 1975); N.L.R.B. v. Hi-Way' BillboardsInc., 500 F.2d 181 (5th Cir. 1974); and Fairmont FoodsCompany v. N.L.R.B., 471 F.2d 1170 (8th Cir. 1972).The General Counsel argues that I am bound by Boarddecisions which reject impasse as an "unusual circum-9 The evidence does not support this position. There was no change ofposition on July 12, but there were substantial changes on July 14.10 I find, based on Silva's undenied testimony which I credit, that on June6 the council accepted the association's proposal of an 18-month trainingprogram for salesmen. In the pnor contract it had been 6 months.stance." However, even assuming arguendo a change in theBoard's position, no impasse existed at relevant times.Thus, the General Counsel argues that only five negotiatingsessions had occurred prior to the May 25 session, no partywas suggesting an unwillingness to make further conces-sions, at subsequent sessions additional proposals and con-cessions were made by both sides. and there is no evidenceof hardening of positions or threats of strike or lockup.'Accordingly, there was no impasse as of Golden Bear'sJune 8 withdrawal. Firch Baking Compan o Jamestown,Inc.. 199 NI.RB 414, 420, enfd. 479 F.2d 732 (2d Cir. 1973).As to the alleged impasse of June 22 or June 29. GeneralCounsel argues that the Association did not characterize itsJune 22 offer as a final offer and that the strike cannot beviewed as an attempt by the Union to break a bargainingimpasse. Rather. the Association demanded a vote on theirlatest proposal and threatened that it would not agree toretroactivity if a ratification vote was not taken. Thus, theinsistence on a vote (with the resultant refusal to ratify theAssociation's offer) was a bargaining tool devised by theAssociation to test the employees' willingness to accept theAssociation's proposal. Cf. J. H. Bonck (Conmpan, Inc.. 170NLRB 1471, 1479 (1968). enfd. 424 F.2d 634 (5th ('ir.1969).Also indicating no impasse, according to the GeneralCounsel, are the minutes of the June 21 association meetingwhich state it was "unanimously decided to submit the 55Cproposal with iirther negotiations [emphasis supplied] onthe Salesmen's Union's contract, then hold tight."22. Appropriate unitRespondents Golden Bear, Ashcom. and Berkeley con-tend that the unit of sales and shop employees alleged in thecomplaint3is "totally inconsistent with established Boardpolicy and procedure." Rather, Respondents argue, all evi-dence and testimony point to the existence of two multiem-ployer bargaining units-a sales employee unit and a craftsemployee unit. The principal argument in support of thisposition seems to be (I) the admitted method of table bar-gaining. whereby the representatives of the Salesmen'sUnion would be the chief spokesmen for the council whenthe discussions centered on the provisions applicable to thesalesmen employees and took little or no part in the discus-sions concerning the shop employees; (2) the division of thecontract into two parts-part covering the shop employ-ees and part 11 covering the salesmen employees, and thateach part, by its language, stands alone as a total and com-plete collective-bargaining agreement: and (3) part 11 issigned only by the president of the Salesmen's Union andwas signed on August 30. whereas part I was signed onNovember 21.11 At some point prior to June 29 the members of the council affiliates hadvoted to seek strike sanction from their respective International unions.1 Further negotiations did occur on June 22. and concessions were made.3 Both consolidated complaints allege: "All employees engaged in thesales, maintenance, painting, washing and lubricating of new and used auto-mobiles and trucks employed by the employer-members of East Bay Dealers,excluding office clerical employees. supervisors and guards as defined in theAct, constitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act."306 GOLDEN BEAR FORDGolden Bear, Ashcom, and Berkeley further contend thatbargaining history does not support a single multi-employer/multiunion bargaining unit but rather demon-strates coalition bargaining. In support thereof the) arguethat a multiemployer unit comprised of employees withinthe jurisdiction of the three "craft unions" has been in exis-tence since 1948 and that the Salesmen's Union first partici-pated in such bargaining in the 1974 negotiations whichresulted in the 1974 77 agreement.Also supporting their position, it is argued, is the factthat the association has consistently recognized two units inarticle X of its bylaws and that all member firms are partiesto part I of the master agreement, whereas 7 of the 39 mem-bers are not parties to part 1'A and that during the courseof council-association negotiations, members of the councilengaged in separate negotiations with several of thesefirms."They further argue that "there is no evidence of any com-mon element looked to by the Board in establishing a com-mon unit of 'craft' employees and 'sales' employees andthat to find a single unit would be contrary to Section 9(b)wherein recognized crafts shall be allowed the right of self-determination. Thus, absent a certification based upon ap-propriate election processes conducted by the Board. therecan be no finding of a single multi-employer/multiunionbargaining unit consisting of the 'crafts' and 'salesmen.'"3. Unit fragmentationGolden Bear. Ashcom, and Berkeley further argue thatthere had been a unit fragmentation which would constitutean unusual circumstance which would allow an employer towithdraw from a multiemployer bargaining unit. However.no specific evidence is argued as supporting this contentionother than the above argument involving the associationmembers whose salesmen employees have never been a partof the multiemployer unit and the separate contract withPat Patterson Cadillac, who timely withdrew.and 1977 negotiations bargaining in such a unit culminatedin collective-bargaining agreements. Although the contractis in two parts part I covering shop employees and part 11covering sales employees part I specifically states: "Part I1of the collective bargaining agreement coers the Automo-bile Salesmen's Union No. 1095 contract and the terms andconditions of Part 11 are fully incorporated herein hb refer-ence thereto." Parts I and II both specifically state that theagreement is between the association and the council andits affiliates. The council and its affiliates are referred to inthe agreement as the "Union." Article II of part I states theemployer hereby agrees to recognize the union as the sole,exclusive bargaining agent, and this agreement shall coverall employees of the employer who perform work within thework jurisdiction of the union as described therein. Theagreement then sets forth the work jurisdiction of the Ma-chinists, the Painters, the Teamsters. and the Salesmen'sUnions. The members of the council affiliates collectielvote to accept or reject a proposed contract in accordancewith the specific provision of the council blaws.Clearly, there exists a bargaining history in the unit al-leged as appropriate in the complaint. Such established bar-gaining relationship will not be disturbed where it is notrepugnant to the policies of' the Act. Frcarer & JohlnsonC(onipanv, 189 NLRB 142, 151 (1971). There is nothing re-pugnant to the policies of the Act in combining shop andsales employees in one unit. In fact. the Board has foundsuch a unit appropriate. Bogalusa ,M[otors. Inc.. et al.. 107NLRB 97 (1953). Furthermore. contrary to Respondent'scontentions, the Board's rules as to craft severance are notapplicable here. See C(onrolidaed Papers. Inc.. 220 NI.RB1281, 1283 (1975).Accordingly. I find that the appropriate unit herein is:All employees engaged in the sales, maintenance.painting, washing and lubricating of new and used au-tomobiles and trucks employed by the emplo) er-mem-bers of East Bay Motor (Car Dealers. Inc.. excludingoffice clerical employees. supervisors and guards as de-fined in the Act.C. Conclusions1. The appropriate unitI find no merit in the contention that the unit allegedherein is inappropriate. In 1972 the council and the associ-ation consented to a multiemployer/multiunion bargainingunit comprised of shop and salesmen employees. In 197414 The only evidence to support this later contention is the testimony thatthe Salesmen's Union has a separate contract with Pat Panlerson Cadillac.However. Pat Patterson Cadillac timely withdrew from the multiemployerunit." Silva credibly testified that those employer-members who are not boundby part II of the agreement have never been so bound and that they eitherhave no salesmen employees or the Salesmen's Union never represented thesalesmen employees. Hence they never had salesmen employees as part ofthe multiemployer bargaining unit after the unit was expanded to includesalesmen employees. Dean Corbitt, executive vice president, secretary, andmanager of the association, credibly testified that when a new member joinsthe association it is presumed that all shop and sales employees are coveredby the master agreement unless there is some affirmative indication to thecontrary. Pnor to the 1977 negotiations Silsa agreed that one specific newmember would not be covered as to salesmen employees. However, thechairman of the council did not agree, and the matter was not pursued.2. The attempted withdraswalsThere is no dispute that Respondents consented to bebound by multiemployer/multiunion bargaining. The ques-tion is whether they timely withdrew from such unit. Oncethe multiemployer unit is established, the employer-mem-bers and the Union are bound by multiemployer bargain-ing, absent compliance with the rules governing withdrawalfrom such bargaining set forth by the Board in Retail A-sso-ciales. Inc.. 120 NLRB 388. 393 -395 (1958).In Retail Associates the Board stated "wvhile mutual con-sent of the union and employers involved is a basic ingredi-ent supporting the appropriateness of a multiemployer bar-gaining unit, the stability requirement of the Act dictatesthat reasonable controls limit the parties as to the time andmanner that withdrawal will be permitted from an estah-lished multiemployer bargaining unit." Accordingly. theBoard held that prior to the date set hb the contract formodification, or to the agreed-upon date to commence ne-gotiations, withdrawal can be affected only b an unequivo-cal written notice expressing a sincere intent to abandol.307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith relative permanency, the multiemployer unit, and toembrace a different course of bargaining on an individualemployer basis. Once actual bargaining negotiations basedon the existing multiemployer bargaining unit have begun,withdrawal can be affected only on the basis of "mutualconsent" or when "unusual circumstances" are present.It is undisputed that the attempted withdrawals occurredafter the commencement of negotiations and that no "mu-tual consent exists." Respondents, relying on the court ofappeals cases cited above, argue that the withdrawals oc-curred during a bargaining impasse and that such impasseconstitutes an "unusual circumstance" which would permitwithdrawal. However, I am bound by the decisions of theBoard, Insurance Agents International Union, AFL CIO(The Prudential Insurance Company of America), 119 NLRB768 (1957), and the Board has consistently rejected the con-tention that a bargaining impasse constitutes the requisite"unusual circumstances."In cases subsequent to Retail Associates the Board haslimited application of the term "unusual circumstances" to"those cases in which the withdrawing employer has beenfaced with dire economic circumstances, i.e., circumstancesin which the very existence of an employer as a viable busi-ness entity has ceased or is about to cease." Hi-Way Bill-boards, Inc., 206 NLRB 22 (1973). Applying this limitation,the Board held in that case (206 NLRB at 23, 24):Thus, a genuine impasse is akin to a hiatus in nego-tiations. In the overall ongoing process of collectivebargaining, it is merely a point at which the partiescease to negotiate and often resort to forms of eco-nomic persuasion to establish the primacy of their ne-gotiating position. Moreover, the occurrence of a genu-ine impasse cannot be said to be an unexpected,unforeseen, or unusual event in the process of negotia-tions since no experienced negotiator arrives at thebargaining table with absolute confidence that all ofhis proposals will be readily and completely accepted.Therefore, it is clear that an impasse is but one threatin the complex tapestry of collective bargaining, ratherthan a bolt of a different hue. In short, a genuine im-passe is not the end of collective bargaining.For this reason, a genuine impasse in negotiationsbetween a union and multiemployer bargaining associ-ation does not constitute an "unusual circumstance"within the meaning of that term as applied by us incases subsequent to Retail Associates. A genuine im-passe in such a situation does not call into question theactual continued existence of any multiemployer bar-gaining association member as a viable business entity.Rather, it is merely a momentary eddy in the flow ofcollective bargaining. Were we to hold otherwise, wewould be denying the practical reality of collective-bargaining negotiations, we would herald the demise ofmultiemployer bargaining, we would effectively negatethe benefits of such bargaining to all parties and toemployees, and we would allow an employer to seizeupon such an occurrence and use it as a ground forwithdrawal merely because it was dissatisfied with theimpending agreement, as Hi-Way did in the instantcase. Consequently, we hold that it would not effectu-ate the purpose or policies of the Act to allow an em-ployer member of such an association to withdrawsolely on the ground that an impasse in negotiationshas been reached.Notwithstanding rejection by four circuits, the Board hasadhered to this rule. Bill Cook Buick, 224 NLRB 1094(1976). therefore find it unnecessary to reach the questionof whether an impasse actually existed, and I reject Re-spondent's argument that its attempted withdrawal waspermissible due to "unusual circumstances."Accordingly. I find that each Respondent violated Sec-tion 8(a)(5) and (I) of the Act by refusing to recognize thecouncil as the exclusive bargaining representative of its em-ployees in the above-described appropriate unit: that Re-spondent Weatherford violated Section 8(a)(5) and (1) byrefusing to execute or to abide by the terms and conditionsof the 1977 master agreement-part I and part II: and thatRespondents Golden Bear, Ashcom. and Berkeley violatedSection 8(a)(5) and (I) of the Act by refusing to execute orto abide by part II of the 1977 master agreement.CONCILUSIONS F LAWI. The East Bay Motor Car Dealers, Inc., and its em-ployer-members, including Respondents, are employers en-gaged in commerce within the meaning of Section 2(2), (6),and (7) of' the Act.2. Automobile Salesmen's Union Local 1095, RetailClerks International Association, AFL CIO, and the EastBay Automotive Council and its affiliates are labor organi-zations within the meaning of Section 2(5) of the Act.3. All employees engaged in the sales, maintenance,painting, washing, and lubricating of new and used auto-mobiles and trucks employed by the employer-members ofEast Bay Motor Car Dealers, Inc., excluding office clericalemployees, supervisors and guards as defined in the Act.constitute a unit appropriate for the purpose of' collectivebargaining within the meaning of Section 9(b) of the Act.4. At all times material herein the council and its affili-ates have been, and are now, the exclusive representativesof all employees in the aforesaid appropriate unit for thepurpose of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5. By withdrawing recognition from the East Bay Auto-motive Council and its affiliates as the exclusive collective-bargaining representative of Respondents' employees in themultiemployer unit described above, and by repudiating allor a part of the collective-bargaining agreement betweenEast Bay Automotive Council and East Bay Motor CarDealers, Inc., each of the Respondents has engaged in, andis engaging in, unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THIE REMEDYHaving found that each of the Respondents has engagedin certain unfair labor practices in violation of Section8(a)( ) and (5) of the Act, I shall recommend that Respon-dents be ordered to cease and desist therefrom and from308 GOLDEN BE,any like or related unfair labor practices and take certainaffirmative action designed to effectuate the policies of theAct.I have found that each Respondent has violated Section8(a)(1) and (5) of the Act by its untimely withdrawal fromthe multiemployer bargaining unit and by repudiating thecollective-bargaining agreement between the East Bay Au-tomotive Council and the East Bay Motor Car Dealers, Inc.I shall therefore recommend that each of the Respondentsrecognize the East Bay Automotive Council and its affili-ates as the exclusive bargaining representative of its em-ployees in the multiemployer bargaining unit found appro-priate herein, that it sign or otherwise acknowledge that it isbound by the 1977-80 master agreement-part I and partII--between the East Bay Automotive Council and theEast Bay Motor Car Dealers, Inc., and that it comply withthe terms and conditions of said agreement, both retroac-tively and for the balance of its term.Upon the basis of the foregoing findings of fact,. conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby issue the following recommend-ed:ORDER6Respondents Golden Bear Motors, Inc., d/b/a GoldenBear Ford, Weatherford Motors, Inc., Gil Ashcom Toyota,and Berkeley Lincoln-Mercury, Inc., their officers, agents,successors, and assigns, shall:1. Cease and desist from:J" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.309(a) Refusing to recognize the East Bay AutomotiveCouncil and its affiliates as the exclusive representative ofits employees in the above-described appropriate unit, andrefusing to acknowledge that it is bound by the 1977-80master agreement between the East Bay Automotive Coun-cil and the East Bay Motor Car Dealers. Inc.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Forthwith sign. or otherwise acknowledge, that it isbound by the 1977-80 master agreement between the EastBay Automotive Council and the East Bay Motor CarDealers, Inc., as it applies to employees of Respondent inthe above-described multiemployer bargaining unit, andcomply therewith as indicated in the remedy section of thisDecision.(b) Post at its facilities in Berkeley, California, copies ofthe attached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Director for Re-gion 32, after being duly signed by Respondent's represent-ative, shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places. including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words In the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board".